        Case 2:20-cv-00001-TOR     ECF No. 9    filed 05/29/20   PageID.27 Page 1 of 2




 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    SHANNON BRUCE MORLEY,
                                                    NO: 2:20-CV-0001-TOR
 8                              Plaintiff,
                                                    ORDER DENYING LEAVE TO
 9          v.                                      PROCEED IN FORMA PAUPERIS
                                                    AND DISMISSING ACTION FOR
10    NAPHCARE MEDICAL                              FAILURE TO PAY FILING FEE
      DEPARTMENT and SPOKANE
11    COUNTY JAIL,

12                              Defendants,

13

14         By Order filed March 31, 2020, the Court directed Plaintiff, then a pro se

15   pretrial detainee at Spokane County Detention Services, to show cause why his

16   application to proceed in forma pauperis should not be denied under 28 U.S.C. §

17   1915(g). ECF No. 6. In the alternative, Plaintiff was granted the opportunity to pay

18   the $400.00 fee ($350.00 filing fee, plus $50.00 administrative fee), to commence

19   this action. Id. Mail sent to Plaintiff at Spokane County Detention Services was

20   returned as undeliverable on April 8, 2020, ECF No. 7, but re-sent to Plaintiff at the


     ORDER DENYING LEAVE TO PROCEED IN FORMA PAUPERIS AND
     DISMISSING ACTION FOR FAILURE TO PAY FILING FEE -- 1
        Case 2:20-cv-00001-TOR      ECF No. 9    filed 05/29/20   PageID.28 Page 2 of 2




 1   address he provided on April 29, 2020, after he filed a notice of change of address.

 2   ECF No. 8.

 3            Plaintiff did not comply with the Court’s directive and has filed nothing

 4   further in this action. He has failed to overcome the preclusive effects of 28 U.S.C.

 5   § 1915(g). See Andrews v. Cervantes, 493 F.3d 1047, 1055-56 (9th Cir. 2007)

 6   (discussing imminent danger exception to three-strikes rule).

 7            Therefore, IT IS ORDERED:

 8            1.    Plaintiff’s application to proceed in forma pauperis is DENIED.

 9            2.    This action is DISMISSED for failure to pay the filing fee as required

10   by 28 U.S.C. § 1914.

11            IT IS SO ORDERED. The Clerk of Court is directed to enter this Order,

12   enter judgment, forward a copy to Plaintiff at his last known address and close the

13   file. The Court certifies any appeal of this dismissal would not be taken in good

14   faith.

15            DATED May 29, 2020.

16

17                                    THOMAS O. RICE
                               Chief United States District Judge
18

19

20


     ORDER DENYING LEAVE TO PROCEED IN FORMA PAUPERIS AND
     DISMISSING ACTION FOR FAILURE TO PAY FILING FEE -- 2
